DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on July 13, 2022.  Claims 1 and 13-15 were amended.  Thus, claims 1-16 are pending. 

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 13, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an evaluator configured for extracting a resonant frequency of a reflected sound wave for a load bearing means and/or transport unit, and where evaluating a filling state of the load bearing means is based on at least comparing the resonant frequency of the load bearing means and/or the transport unit to at least the calibration data.  Therefore, claim 1, as well as claim 13, and dependent claims 2-12 and 15-16, are allowable over the prior art of record.
The primary reason for the allowance of claim 14, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an evaluator configured for extracting a resonant frequency of a reflected sound wave for a load bearing means and/or transport unit, and where evaluating a filling state of the load bearing means is based on at least comparing the resonant frequency of the load bearing means and/or the transport unit to at least the calibration data.  Therefore, claim 14 is allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2016/0116324 A1, to Job et al., is directed to a method for evaluating a filling state of a load bearing means which includes a sensing module, generating an emitted sound wave by means of an emitter, converting a reflected sound wave in a reflected signal by means of the receiver, and evaluating the filling state indicative of the loading space being filled or not by means of the evaluator based on at least calibration data and the reflected signal.
HC-SR04 Datasheet (Elec Freaks, Ultrasonic Ranging Module HC - SR04, datasheet. Retrieved by Archive.org on 9/16/2017 – Provided with the previous Office Action), is directed to a commercially-available Ultrasonic Ranging Module with dimensions of 45*20*15mm.  The spacing of the emitter and receiver, as shown in the photograph of the module resides within these dimensions and, therefore do not exceed 200 mm.
Tank Car (“Tank Car,” Wikipedia, Wikimedia Foundation. Retrieved by Archive.org on 12/10/2017 – Provided with the previous Office Action), describes a standard tank container as 20 feet (6.10 m) long, 8 feet (2.44 m) high and 8 feet (2.44 m) high (page 2 at “Tank containers”).
U.S. Patent Publication 2016/0116324 A1, to Motomiya et al., is directed to a liquid measuring apparatus is designed for use in liquid chromatographic separation.
In the response filed July 13, 2022, Applicant’s argued that Motomiya disclosed a liquid measuring apparatus that can be used in liquid chromatographic separation.  The disclosed liquid measuring apparatus is provided with a plug body to be connected to the opening of a liquid container.  Applicant’s argued that it would not be obvious for the skilled person to implement a plug body for small containers used in liquid chromatography in the context of cargo wagons, substantially as recited in amended Claim 1, as well as claims 13-14.
Applicant’s arguments are persuasive.  Motomiya comprises art that is non-analogous to the claimed invention.  Thus independent Claim 1, as well as independent claims 13-14, and dependent claims 2-12 and 15-16, are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864